DETAILED ACTION
	Claims 1-17 were canceled by preliminary amendment on 11/24/2020.  Claims 18-37 were added and have been considered herein for patentability. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 26 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,606,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective independent claims are commensurate in scope. 
Claims 18, 26 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent No. 10,368,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective independent claims are commensurate in scope. 
Claims 18, 26 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No. 10,842,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective independent claims are commensurate in scope. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26-29 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gartrell (US Publication 2005/0130721).
	In re Claim 26, Gartrell discloses an electronic device comprising: electronic circuitry 306; a display 232; and a housing enclosing the electronic circuitry and the display, the housing comprising: an outer periphery member 226 defining a side exterior surface of the housing; a front cover assembly including a front member 144 defining a front exterior surface of the housing and a front structural member 140 formed from a first polymer material (paragraph 0040) and coupling the front member to the outer periphery member; and a back cover assembly including a back member 56 defining a back exterior surface of the housing and a back structural member 58 formed from a second polymer material (paragraph 0040) and coupling the back member to the outer periphery member.
	In re Claim 27, Gartrell discloses wherein: the front structural member 140 defines a front protective side bumper that extends at least partially along a side surface of the front member; and the back structural member 58 defines a back protective side bumper that extends at least partially along a side surface of the back member.

	In re Claim 29, Gartrell discloses wherein the internal structure 220 is integrally formed with the outer periphery member 226.  See Gartrell Figure 12 and associated description. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 30-31 and 33-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gartrell (US Publication 2005/0130721) in view of Deng (US Publication 2011/0050053).
In re Claim 30, Gartrell discloses the limitations as noted above, but does not explicitly disclose wherein the front member and/or the back member is formed from glass.  However, providing such is not new.  For example, Deng discloses a member 33 formed from a glass material.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before applicant’s claimed invention to have provided a glass member, like that disclosed in Deng, in place of the front or back members as otherwise disclosed in Gartrell.  Deng does suggest, similar to Gartrell, of providing a protective side structural member 31 to the front or back member.  Gartrell is also strongly suggestive of using glass in that Gartrell discloses in paragraph 0059 that at least portions of the front member and back members may 
In re Claim 31, Gartrell discloses the limitations as noted above, but does not explicitly disclose an adhesive to attach the structural members.  However, providing such is not new.  For example, Deng discloses a member 33 that has attached thereto via an adhesive layer 35 a structural member 31. It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before applicant’s claimed invention to have provided an adhesive layer attachment, like that disclosed in Deng, in place of the attachment techniques otherwise disclosed in Gartrell.  The use of an adhesive would provide a more secure seal between the members as well as allow for repeated use.  Deng, paragraph 0023.  
In re Claim 33, Gartrell discloses a housing for an electronic device, the housing comprising: a front cover assembly including a front member 144 and a front structural member 140 formed from a first polymer material (paragraph 0040) and attached to the front member; a back cover assembly including a back member 56 and a back structural member 58 formed from a second polymer material (paragraph 0040) and attached to the back member; and an outer periphery member 226 positioned between and coupled to the front cover assembly and the back cover assembly.  Gartrell does not explicitly disclose wherein adhesive is used to attach the structural members.  However, providing such is not new.  For example, Deng discloses a member 33 that has attached thereto via an adhesive layer 35 a structural member 31. It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before applicant’s claimed invention to have provided an adhesive layer attachment, like that disclosed in Deng, in place of the attachment techniques otherwise 
In re Claims 34 and 35, Gartrell discloses wherein: the outer periphery member 226 defines a first portion of a side surface of the housing (See Figure 12 for example); the front cover assembly (comprising also the frong structural member 140) defines a second portion of the side surface of the housing (See Figure 12 for example); and the back cover assembly (comprising also the back structural member 58) defines a third portion of the side surface of the housing (See Figure 12 for example).
In re Claim 36, Gartrell as modified by Deng discloses wherein: the front structural member 140 is coupled to the outer periphery member 226 by a first adhesive; and the back structural member 58 is coupled to the outer periphery member 226 by a second adhesive.

Claims 32 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gartrell (US Publication 2005/0130721) in view of Helvajian et al. (US Publication 2005/0135724). 
In re Claim 32, Gartrell discloses the limitations as noted above, but does not explicitly disclose a camera or infrared sensor in the housing. However, providing such is not new.  For example, Helvajian discloses one or more cameras and/or infrared sensors 42 positioned inward of a front member 10 in region configured to pass signals to and from the camera/sensor.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before applicant’s claimed invention to have provided a camera and an infrared sensor, like that disclosed in Helvajian, in addition to the apparatus as 
In re Claim 37, Gartrell discloses the limitations as noted above, but does not explicitly disclose wherein the outer periphery member defines a conductive element for an antenna.  However, Helvajian discloses an outer periphery member (See Figure 1) defining a conductive segment 29, 30; and the conductive segment is configured to operate as an antenna of an electronic device (Helvajian, paragraph 0027).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before applicant’s claimed invention to have provided an antenna, like that disclosed in Helvajian, in addition to the apparatus as otherwise disclosed in Gartrell so as to add to the functionality of the apparatus (i.e. to add an antenna to the device for additional means for transferring data to and from the device wirelessly).  
Claims 18-22 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gartrell (US Publication 2005/0130721), Charlier et al. (US Publication 2010/0277439) and further in view of Deng (US Publication 2011/0050053).
In re Claim 18, Gartrell discloses a portable electronic device comprising: a display 232; a battery 302; and a housing enclosing the display and the battery, the housing comprising: a front cover assembly comprising: a front member 144; and a front protective side structural 
Gartrell does not explicitly disclose a touch display. However, providing such is very common in the art of portable electronics.  For example, Charlier discloses a front glass member 120, wherein a display is positioned behind the glass member, and wherein the display is a touch display 126.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before applicant’s claimed invention to have provided a touch display, like that disclosed in Charlier, in substitution of the display as otherwise disclosed in Gartrell so as to add the ability to have touch inputs to the device. Gartrell does suggest, like Charlier, that the display therein may be located behind a transparent protective surface.  Gartrell, paragraph 0059.  
Gartrell does not explicitly disclose wherein the front or back member is formed from glass. However, providing such is not new.  For example, Deng discloses a member 33 formed from a glass material.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before applicant’s claimed invention to have provided a glass member, like that disclosed in Deng, in place of the front or back members as otherwise disclosed in Gartrell.  Deng does suggest, similar to Gartrell, of providing a protective side structural member 31 to the front or back member.  Gartrell is also strongly suggestive of using 
Gartrell further does not explicitly disclose wherein adhesive is used to attach the front member and/or back member to the front and/or back structural member.  However, providing such is not new.  For example, Deng discloses a member 33 that has attached thereto via an adhesive layer 35 a structural member 31. It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before applicant’s claimed invention to have provided an adhesive layer attachment, like that disclosed in Deng, in place of the attachment techniques otherwise disclosed in Gartrell.  The use of an adhesive would provide a more secure seal between the members as well as allow for repeated use.  Deng, paragraph 0023.  
In re Claim 19, Gartrell discloses wherein: the front protective side structural member 140 defines a front protective side member that is positioned along a side of the front member 144; and the back protective side structural member 58 defines a back protective side member that is positioned along a side of the back member 56.
In re Claim 20, Gartrell discloses wherein: the outer periphery member 226 defines a first portion of a side surface of the housing (See Figure 12 for example); the front protective side member defines a second portion of the side surface of the housing (See Figure 12 for example); and the back protective side member defines a third portion of the side surface of the housing (See Figure 12 for example).

In re Claim 22, Gartrell discloses wherein the internal structure (See Figure 12, wherein the electrical circuitry 306 is located on the internal structure) is integrally formed with a side wall of the outer periphery member 226.
In re Claim 24, Gartrell as modified by Charlier and Deng discloses a back cover assembly (120 in Charlier) that may be opaque for aesthetic purposes.  Charlier, paragraphs 0044-0045.  Gartrell, Charlier and/or Deng do not explicitly disclose the use of ink to tint a glass member opaque.  However, changing the color or appearance of that which is otherwise disclosed in the prior art would have been obvious to a person having ordinary skill in the art at the time of the claimed invention as a matter of design choice.  See MPEP §2144.  
In re Claim 25, Gartrell as modified by Deng discloses wherein the glass members (33 in Deng) cover a substantial portion of the front and back surfaces, respectively.  
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gartrell (US Publication 2005/0130721), Charlier et al. (US Publication 2010/0277439), Deng (US Publication 2011/0050053) and further in view of Helvajian et al. (US Publication 2005/0135724). 
In re Claim 23, Gartrell discloses the limitations as noted above, and further discloses wherein: the portable electronic device further comprises electronic circuitry 306; the outer periphery member 226 is formed from a conductive metal segment 304; and the conductive metal segment is operably coupled to the electronic circuitry.  However, Gartrell does not explicitly disclose wherein the outer periphery member defines a conductive element for an antenna.  However, Helvajian discloses an outer periphery member (See Figure 1) defining a conductive segment 29, 30; and the conductive segment is configured to operate as an antenna of an electronic device (Helvajian, paragraph 0027).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before applicant’s claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841